Case 6:19-CV-00830-CEI\/|-LRH Document` 1 Filed_ '65/01/19 Page 1 of 8 Page|D 1

UNITED STATES DISTRIC_T COURT
MIDDLE DISTRICT`OF FLORIDA

 

ORLANDO DIVISION_

' )

DAVlD JOSE TOYO RIBON, \)
)

Plaintii`f, )

)

v. ) CASE NO.

),

J&G FLORlDA CONSTRUCTION, lNC., )
XTREME K.C. SALES AND INSTALLATION, INC., )
GERARDO APARICIO, in his individual capacity, & )
JEISSON APARICIO, in his individual capacity, )
)

Defendants. )

 

OMPLAIN EMA D F R RIAL

COMES NOW Plaintii`f, David Jose Toyo Ribon, pursuant to 29 U.S.C. § 216 through
undersigned counsel and sues Defendants, J&G lFlorida Construction, Inc. (“J&G”), Xtreme
K.C. Sales and Installation, Inc. (“Xtrenie”), Gerardo Aparicio, and Jeisson Aparicio for unpaid
minimum Wages, unpaid overtime pay, declaratory reliet`, injunctive relief, and damagesl Ribon
is also suing Defendants for misolassifying him as an independent contractor and issuing him a
fraudulent IRS Form 1099 in violation of 26 U.S.C. § '/'434. In support hereof, Plaintiff states:

351 QRE QF AQ! !QN

l. Plaintiff brings this action against Defendants for unpaid minimum wages and

unpaid overtime violations under the Fair Labor Standards Act of 1938, 29 U.S.C. §201, et seq.

("FLSA"), Ribon is also suing Defendants for issuing him a fraudulent 1099. g Exhibit No. l.

AND E

Case 6:19-cV-00830-CEI\/|-LRH Document 1 Filed 05/01/19 Page 2 of 8 Page|D 2

2. This Court has jurisdiction over the claims herein pursuant to 29 U.S.C. § 201, et

Seq. ("FLSA"].
3. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).
uaw '
4. Plaintiff is an individual residing in Oviedo, Seminole County, Florida and he was

engaged in commerce as defined by the FLSA while employed by Defendants and Defendants
were Plaintift’s employers as defined by the FLSA.

l 6. Jeisson and Gerardo Aparicio are brothers. Together, they are “J&G” and Xtreme.
J&G and Xtreme are construction companies organized under the laws of the State of Florida.
J&G is located at 506 Flower Fields Lane, Orlando, Florida 32824. Xtreme is located at 1401
Aguacate Court, Orlando, Florida 32837.

7. J&G and Xtreme are joint employers because Plaintiff performed installation
work for both companies at the same time.

8. Plaintiff worked for Defendants across Central Florida performing construction
work and, in particular, kitchen and bathroom installation and cabinetry work for large
construction projects in new apartments, new homes, and new condominiums The cabinets
were transported from outside of Florida into the state. Therefore, this Court has jurisdiction
over this case. Plaintiff engaged in interstate commerce Defendants had two (2) or more
employees which engaged in interstate commerce Defendants performed more than $500,000
in gross business transactions in 2017 and 2018.

§’I`ATE ME,"HT OF FA§: l §

9. Defendants hired Ribon in or about June 2017.

10. Det`endants misclassiiied Ribon as an independent contractor and issued him an

unlawful 1099 for 2017. See Exhibit No. 1.

Case 6:19-cV-OO830-CEI\/|-LRH Document 1 Filed 05/01/19 Page 3 of 8 Page|D 3

ll. At the same time, Defendants issued Ribon a W-2 for work performed in 2017.
See Exhibit NO. 2.

12. Defendants issued Plaintiff a 1099 and W-2 for 2017 because they were trying to
evade their overtime obligations and to minimize Defendants' tax liability with the lRS.

13. Ribon was not Defendants' independent contractor; Ribon Was an employee as

defined by the FLSA and 26 U.S.C. § 7434.
14. Obviously, Defendants issued Ribon a W-2 for 2017 Which is an admission that he
was an employee and that issuing him a 1099 for 201? served no lawful purpose.

15. Ribon did not own or operate his own company; therefore, he was not an
independent contractor.

16. Ribon used Defendants' tools and equipment to perform his assigned tasks.

17. Defendants' ADP paystubs said that Plaintiff paid social security taxes like an

employee See Exhibit No. 3.

18. Defendants' paid Plaintiff every week like an employee through both companies

See Exhibit No. 4.
19. Defendants' paid Plaintiff a flat rate per day no matter how many hours he
worked per week.
20. Some weeks, Defendants paid Plaintiff without going through payroll. See EX. 4.
21. Plaintiff regularly worked in excess of 40 hours per week including travel
22. Plaintiff was required to report to work at around 5:00 a.m. and travel to and

from various locations across Central Florida, Tampa, Port St. Lucie, and Daytona.

Case 6:19-cV-OO830-CEI\/|-LRH Document 1 Filed 05/01/19 Page 4 of 8 Page|D 4

23. However, Defendants did not pay him minimum or overtime pay for hours over
40 hours spent traveling and working because they were self-servingly misclassifying him as an
independent contractor between their two (2) companies

24. Defendants' total weekly pay when divided by total weekly hours worked per
week did not equal or exceed the federal minimum wage.

25. Defendants terminated Plaintiff in April 7 , 2018, when he complained to Gerardo
Aparicio about unpaid overtime and after Plaintiff demanded that he be paid as a W-2 employee
at all times

26. This was a retaliatory termination under the FLSA triggering compensatory and

and punitive damages

2')'. While employed by Defendants, Plaintiff was a non-exempt employee as that
term is defined by the FLSA.

28. Defendants did not keep accurate time records of the hours that Plaintiff worked
which is a stand-alone violation of the FLSA.

29. Defendants did not deduct payroll taxes from Ribon's paycheck in violation of
federal tax laws

30. Plaintiff has exhausted all administrative remedies, if any, for this action and all
conditions precedent to the filing of this action have been fulfilled and met by Plaintiff or waived

by Defendants

31. Plaintiff has retained the law firm of Pe'rez Law, P.A. to represent him in

this matter and has agreed to pay said firm a reasonable attorney' s fee for its services

QQQ§TI
l LATI FTHE PR I I

QUHE_EAIR.LAB_§LB.W

Case 6:19-cV-OO830-CEI\/|-LRH Document 1 Filed 05/01/19 Page 5 of 8 Page|D 5

32. Plaintiff re-alleges and incorporates by reference all allegations contained in
Paragraphs 1-31, supra.

33. Defendants repeatedly and willfully violated the FLSA by failing to compensate
Plaintiff at a rate not less than one and one-half times the regular rate at which he was employed

for workweeks longer than forty (40) hours

34. As a direct and proximate result of Defendants' acts, Plaintiff suffered and

continues to suffer damages
WHEREFORE, Plaintiffs demands judgment against all Defendants for the following:

Declaratory judgment under Fed. R. Civ. Pro. 57 and 28 U.S.C. § 2201;

lnjunctive relief;

A
B
C. Unpaid overtime wages found to be due and owing;
D An additional equal amount as liquidated damages;
E

Pre- and Post-Judgment Interest;

F. Attorney's fees and costs; and
G. Such other relief as the Court deems just and equitable
wl
XIQLAILQMF_IHE.MLNMLMEMRMM
LAB A
35. Plaintiffre-alleges and incorporates by reference all allegations contained in

Paragraphs 1-31, supra.
36. Defendants repeatedly and willfully violated the FLSA by failing to compensate
Plaintiff at the minimum wage rate.

37. As a direct and proximate result of Defendants' acts, Plaintiff suffered and

continues to suffer damages

Case 6:19-cV-OO830-CEI\/|-LRH Document 1 Filed 05/01/19 Page 6 of 8 Page|D 6

WHEREFORE, Plaintiff demands judgment against all Defendants for the following:

A.

B
C.
D
E

711

38.

Declaratory judgment under Fed. R. Civ. Pro. 57 and 28 U.S.C. § 2201;
Injunctive relief; v

Unpaid minimum wages found to be due and owing;

An additional equal amount as liquidated damages;

Pre- and Post-Judgment Intercst;

Attorney‘s fees and costs; and

Such other relief as the Court deems just and equitable.

CO II
VI TI 4

Ribon re-alleges and incorporates by reference all allegations contained in

Paragraphs 1-31, supra.

39.

Defendants intentionally misclassified Ribon as an independent contractor to

avoid paying him overtime pay, minimum wage, and standard federal payroll taxes

40.

U.sc. § 7434.

41.

Defendants knowingly issued Ribon a fraudulent 1099 in violation of 26

Pursuant to 26 U.S.C. § 7434, Plaintiff served this Cornplaint on the IRS.

WHEREFORE, Plaintiff demands judgment against all Defendants for the following:

A.

B.

Declaratory judgment under Fed. R. Civ. Pro. 57;
Injunctive relief;

Statutory penalties;

Pre- and Post-Judgment Interest;

Attorney‘ s fees and costs;and

Case 6:19-cV-OO830-CEI\/|-LRH Document 1 Filed 05/01/19 Page 7 of 8 Page|D 7

F. Such other relief as the Court deems just and equitable
§§ !!l§`[` !!
WMLWN
M
42. Ribon re-alleges and incorporates by reference all allegations contained in

Paragraphs 1-31, supra.
43. On April 7, 2018, Ribon complained to Gerardo Aparicio that he was not being
paid overtime wages and that he was being misclassified as an independent contractor.

44. Gerardo Aparicio became enraged and terminated Ribon on the spot in retaliation

for complaining to him about unpaid overtime and misclassification.
WHEREFORE, Plaintiff demands judgment against all Defendants for the following:
A. Declaratory judgment under Fed. R. Civ. Pro.57;
B lnjunctive relief;
C. Statutory penalties;
D

Back pay;

E. Front pay or reinstatement;

F. Pre- and Post-Judgment lnterest;

G. Compensatory damages for pain, suffering and mental anguish;
H. Punitive damages;

I. Attorney‘s fees and costs; and

J. Such other relief as the Court deems just and equitable

DE ND FO R TR L

The Plaintiff hereby demands a jury trial on and for all issues so triable.

Case 6:19-cV-OO830-CEI\/|-LRH Document 1 Filed 05/01/19 Page 8 of 8 Page|D 8

Respectfully submitted this 2“‘* day of May, 2019,

Isl Daniel A. Per§z
Daniel A. Perez, Esquire
Florida Bar No. 426903
Pérez Law, P.A.

105 E. Robinson Street
Orlando, FL 32801

'I`el: 407-815-2250
Fax:407-815-2257

Email: daii(trlperezlawpa.coiii
Secondary Emai]:brenef?toerezlawpa.com

